Exhibit 10.19



AMENDED AND RESTATED SEVERANCE AGREEMENT
This Amended and Restated Severance Agreement (“Agreement”) is made as of March
5, 2014 (the “Effective Date”), by and between The William Carter Company (the
“Company”) and Michael D. Casey (the “Executive”). Except as otherwise provided
in Section 14(b) hereof, this Agreement shall replace in its entirety the
Amended and Restated Employment Agreement between Executive and the Company
dated as of August 15, 2001, as it had been further amended from time to time
(the “Prior Agreement”), the Severance Agreement between the Executive and the
Company dated as of August 25, 2010 (the “Severance Agreement”), and the Amended
and Restated Severance Agreement between the Executive and the Company dated as
of March 2, 2011 (the “Amended Severance Agreement”).
WHEREAS, the Company has determined that given the key nature of the Executive’s
position, the interests of the Company will be best served by entering into an
amended and restated agreement with respect to certain aspects of the
Executive’s continued employment relationship with the Company and by providing
the Executive the assurance of severance pay and benefits in the event that the
Executive’s employment is terminated in specified circumstances.
WHEREAS, the Company has determined that the interests of the Company will be
best served by extending the Restricted Period (as defined herein) to 24 months
and the Executive has agreed to such extension of the Restricted Period.
WHEREAS, in consideration for the Executive’s agreement to extend the Restricted
Period, the Company shall grant the Executive an award of stock options and
restricted stock.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Position and Duties. During employment, the Executive shall continue to serve
as the Chief Executive Officer of the Company and shall have the normal duties,
responsibilities and authority of such position, subject to any limitations
imposed by the bylaws of the Company and subject to the power of the Board of
Directors to expand or limit such duties, responsibilities and authority and to
override actions of Executive. Executive shall devote Executive’s best efforts
and Executive’s full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company. Executive shall perform Executive’s duties and
responsibilities to the best of Executive’s abilities in a diligent,
trustworthy, businesslike and efficient manner.

-1-

--------------------------------------------------------------------------------

 

2.    Base Salary and Bonus Opportunity. During the term of Executive’s
employment hereunder, Executive’s base salary shall be at an annual rate no less
than the annual rate of base salary that was paid to the Executive during 2013.
The Company’s Board of Directors may, in its discretion, increase Executive’s
base salary at such times and in such amounts as it determines, but at no time
shall Executive’s base salary, in effect from time to time, be decreased. Base
salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices. During the term of Executive’s
employment hereunder, Executive shall participate in the Company’s Amended and
Restated Annual Incentive Compensation Plan (the “Bonus Plan”), as in effect
from time to time, in accordance with the terms of such Bonus Plan. Executive’s
target bonus shall be no less than 100 percent of base salary.
3.    Term and Termination. The Executive’s employment hereunder shall continue
until terminated in accordance with this Section 3.
(a)    The Executive’s employment shall terminate automatically in the event of
the Executive’s death.
(b)    The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
the Executive’s employment hereunder through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of the Executive’s duties and
responsibilities hereunder (notwithstanding the provision of any reasonable
accommodation) for one hundred eighty (180) days during any period of three
hundred and sixty-five (365) consecutive calendar days. The Board may designate
another employee to act in the Executive’s place during any period of the
Executive’s disability (and such designation shall not constitute Good Reason,
as such term is defined in Section 12). If any question shall arise as to
whether during any period the Executive is disabled, the Executive may, and at
the request of the Company shall, submit to a medical examination by a physician
selected by the Company to determine whether the Executive is so disabled and
such determination shall, for the purposes of this Agreement, be conclusive. If
such question shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.
(c)    The Company may terminate the Executive’s employment hereunder (i) for
Cause (as defined in Section 12) at any time upon notice to the Executive,
setting forth in reasonable detail the nature of such Cause, or (ii) at any
time, without Cause, upon notice to the Executive.

-2-

--------------------------------------------------------------------------------

 

(d)    The Executive may terminate employment hereunder (i) for Good Reason (as
defined and in accordance with the timing and procedural requirements set forth
in Section 12) or (ii) without Good Reason at any time upon sixty (60) days’
prior written notice, which notice period (or any portion thereof) may be waived
by the Company without any further payment to the Executive.
4.    Payments and Benefits Upon Termination.
(a)    In the event of termination of employment, however so caused, the Company
will pay the Executive (i) any base salary earned but not paid during the final
payroll period of Executive’s employment through the date of termination of
employment (the “Separation Date”); (ii) pay for any vacation time earned but
not used through the Separation Date, as reflected in Company records; and (iii)
any business expenses incurred by the Executive but unreimbursed on the
Separation Date, provided that such expenses and any required substantiation are
submitted consistent with the terms of Company policy and that such expenses are
reimbursable under Company policy (clauses (i), (ii) and (iii) together, “Final
Compensation”). Other than business expenses described in Section 4(a)(iii)
(which shall be paid in accordance with Company policy), Final Compensation
shall be paid to the Executive (or the Executive’s designated beneficiary or
estate) within thirty (30) days following the Separation Date. The Company shall
not have any further obligations to the Executive, except as set forth in
Section 4(b) below.
(b)    In the event that the Company terminates the Executive’s employment other
than for Cause (as defined in Section 12), or the Executive terminates
employment for Good Reason (as defined in Section 12), in addition to Final
Compensation, the Company will provide the Executive the following (clauses (i)
through (iv), in the aggregate, the “Severance Benefits”), provided that the
Executive meets all eligibility requirements for such Severance Benefits as set
forth in this Agreement:
(i)    the Company will continue to pay the Executive’s base salary, at the same
rate as was in effect on the Separation Date, for the period of twenty-four (24)
months following the Separation Date. Subject to Sections 5 and 6 below, such
payments shall be in the form of salary continuation, payable in accordance with
the normal payroll practices of the Company for its executives, with the first
payment, which shall be retroactive to the day immediately following the
Separation Date, being due and payable on the Company’s next regular payday for
executives that follows the expiration of sixty (60) calendar days from the date
the Executive’s employment terminates.
(ii)    the Company will pay the Executive a pro-rata bonus for the fiscal year
in which the Separation Date occurs, determined following the end of the fiscal
year

-3-

--------------------------------------------------------------------------------

 

in which the Separation Date occurs. The amount of any such bonus shall be
determined by multiplying the amount of the bonus that would have been paid to
the Executive pursuant to the Company’s Bonus Plan had the Executive remained
employed for the full fiscal year (which determination shall disregard any
individual performance goals which may have been set for Executive pursuant to
the Company’s Bonus Plan, and shall be based solely on the extent to which
Company performance goals have been met) by a fraction, the numerator of which
is the number of days the Executive was employed during the fiscal year in which
the Separation Date occurs and the denominator of which is 365 (the “Pro-Rata
Bonus”). The Pro -Rata Bonus will be payable at the time provided for, and in
accordance with the provisions of, the Bonus Plan, but in no event earlier than
January 1st or later than December 31st of the year following the year in which
the Separation Date occurs.
(iii)    provided that the Executive and the Executive’s dependents are eligible
to continue participation in the Company’s group health and dental plans
following the date the Executive’s employment terminates under the federal law
commonly known as “COBRA” and elect to do so in a timely manner, then, until the
earlier of (A) eighteen (18) months following the Separation Date, (B) the date
the Executive becomes eligible for coverage under the health and/or dental plans
of another employer, or (C) the date the Executive otherwise ceases to be
eligible to continue participation in the Company’s health and dental plans
under COBRA, the Company will pay to the Executive each month within the period
set forth above, within ten (10) days after the first day of each such month, an
amount equal to the full monthly COBRA premium for such month minus the monthly
cost for such health and dental plan coverage that is paid by active executives,
provided, however, that to the extent that it would not violate applicable law,
result in any penalty, fine or tax to the Company, or result in the Company
failing to comply with Section 105(h), any similar provision of the Internal
Revenue Code of 1986, as amended (the “Code”), or Section 409A of the Code,
then, subject to the Executive meeting the eligibility requirements set forth
above, the Company, rather than paying the monthly premiums described above to
the Executive, may in its discretion, instead contribute the same amount
directly to its group health and dental plans at the same time it otherwise
would have paid the monthly premiums to the Executive. To the extent that the
payment of the monthly premiums described above would result in the imposition
of any additional tax on the Executive, the Company will pay to the Executive
each such month, within ten (10) days after the first day of such month an
additional amount, as determined by the Company, equal to the federal, state and
local income taxes that the Executive is reasonably expected to be obligated to
pay as a result of the payments of the monthly premiums described above (the
“Additional Amount”). No additional amount shall be paid to the Executive
pursuant to the preceding

-4-

--------------------------------------------------------------------------------

 

sentence in the event that the amount of the federal, state and local income
taxes that the Executive ultimately owes to the relevant taxing authority is
greater than the amount paid to the Executive pursuant to the preceding
sentence. In the event that, following the expiration of such eighteen (18)
month period, the Executive has not yet become eligible for coverage under the
health and/or dental plans of another employer, then for the six (6) month
period thereafter (or, if earlier, until the date the Executive becomes eligible
for coverage under the health and/or dental plans of another employer), the
Company will pay to the Executive each month within such period, within ten (10)
days after the first day of such month, an amount equal to the full monthly
COBRA premium minus the monthly cost for such health and dental plan coverage
that is paid by active executives, as calculated at the end of the eighteen (18)
month period, together with any Additional Amount that may be due to the
Executive. In the event that the Executive becomes eligible for coverage under
the health and/or dental plans of another employer, the Executive shall inform
the Company within ten (10) days of such occurrence.
(iv)    for the twenty-four (24) month period following the Separation Date,
subject to applicable plan terms and applicable law, the Company shall provide
the Executive with continued monthly employer contributions toward the premium
cost of the Executive’s basic life insurance coverage, in the same percentage
and amount as if the Executive remained employed (subject to such insurance
coverage not having terminated), such employer contributions to be made on a
monthly basis at the same time and on the same schedule as employer
contributions are made for active employees of the Company. For the avoidance of
doubt, as of the Separation Date, the Executive shall be solely responsible for
any costs associated with supplemental life insurance coverage and the Company
shall have no continuing obligation or liability with respect thereto.
(c)    In the event that within two (2) years following a Change of Control (as
defined in Section 12), the Company terminates the Executive’s employment other
than for Cause (as defined in Section 12), or the Executive terminates
employment for Good Reason (as defined in Section 12) (such termination, a
“Qualifying Termination”) in addition to Final Compensation and the Severance
Benefits provided pursuant to Section 4(b) of this Agreement, the Company will
provide the Executive the following benefits (“Additional Severance Benefits”),
provided that the Executive meets all eligibility requirements for such
Additional Severance Benefits as set forth in this Agreement:
(i)    the Company will continue to pay the Executive’s base salary, at the same
rate as was in effect on the Separation Date, for an additional period of twelve
(12) months, following the completion of the salary continuation payments
provided for in Section 4(b)(i) above. Subject to Sections 5 and 6 below, such
payments shall be in

-5-

--------------------------------------------------------------------------------

 

the form of salary continuation, payable in accordance with the normal payroll
practices of the Company for its executives;
(ii)    subject to the conditions set forth in Section 4(b)(iii) above having
initially been satisfied, in the event that, following the expiration of the
twenty-fourth (24th ) month anniversary of such Qualifying Termination, the
Executive has not yet become eligible for coverage under the health and/or
dental plans of another employer, then for the twelve (12) month period
thereafter (or, if earlier, until the date the Executive becomes eligible for
coverage under the health and/or dental plans of another employer), the Company
will pay to the Executive each month within such period, within ten (10) days
after the first day of such month, an amount equal to the full monthly COBRA
premium minus the monthly cost for such health and dental plan coverage that is
paid by active executives, as calculated at the end of the eighteen (18) month
period, together with any Additional Amount that may be due to the Executive
with respect to such payments. In the event that the Executive becomes eligible
for coverage under the health and/or dental plans of another employer, the
Executive shall inform the Company within ten (10) days of such occurrence; and
(iii)    following a Qualifying Termination, the Company shall, in addition to
providing for life insurance premium contributions pursuant to Section 4(b)(iv)
for twenty-four (24) months, shall provide for such payment for an additional
period of twelve (12) months, which payments shall be made in accordance with
the terms set forth in Section 4(b)(iv) and subject to the conditions set forth
in such Section.
5.    Conditions to Eligibility, Exclusivity of Benefits, Offset.
(a)    Any obligation of the Company to provide the Executive the Severance
Benefits or the Additional Severance Benefits, in each case, is conditioned on
(i) the Executive signing and returning to the Company (without revoking) a
timely and effective release of claims in the form provided by the Company by
the deadline specified therein, which in all events shall be no later than the
fifty-third (53rd) calendar day following the date of termination (any such
release submitted by such deadline, the “Release of Claims”), (ii) the Executive
maintaining complete compliance with the Executive’s obligations to the Company
and its Company Affiliates during employment, including without limitation under
Sections 8, 9, 10 and 11 of this Agreement, and (iii) the Executive’s continued
compliance with Executive’s obligations to the Company and its Company
Affiliates that survive termination of Executive’s employment, including without
limitation under Sections 8, 9, 10 and 11 of this Agreement. The Release of
Claims required for Separation Benefits creates legally binding obligations on
the part of the Executive and the Company therefore advises the Executive to
seek the advice of an attorney before signing the Release of Claims. It is
expressly agreed and understood that no Severance

-6-

--------------------------------------------------------------------------------

 

Benefits or Additional Severance Benefits shall be required to be paid or
provided unless and until the foregoing Release of Claims requirement is
satisfied.
(b)    In the event the Company determines, in its discretion, that Executive
has failed to fulfill any of Executive’s obligations, either during Executive’s
employment or after termination of employment (howsoever caused), the Company
may cease payment of all Severance Benefits and Additional Severance Benefits
and shall likewise be entitled to the immediate forfeiture and recapture of all
Severance Benefits and Additional Severance Benefits paid to the Executive prior
to its discovery of the same. For the avoidance of doubt, if the Executive fails
to satisfy the conditions for the receipt of the Severance Benefits, the
Executive shall not be entitled to any Additional Severance Benefits hereunder.
(c)    The Executive agrees that the Severance Benefits and the Additional
Severance Benefits to be provided in accordance with the terms and conditions of
this Agreement are exclusive and the Executive acknowledges and agrees that the
Executive will not be eligible to participate in or receive benefits under any
other plan, program, or policy of the Company or any of its Company Affiliates
providing for severance or termination pay or benefits, including but not
limited to the Company’s Severance Pay Plan. The Executive also agrees that the
Severance Benefits and the Additional Severance Benefits shall be reduced by any
other payments or benefits to which the Executive is entitled under applicable
law as a result of termination of employment, including without limitation any
federal, state or local law with respect to plant closing, mass layoffs or group
benefits plan continuation following termination or the like.
6.    409A Compliance.
(a)    Separation from Service. For purposes of this Agreement, references to
termination of employment, Separation Date (as defined in Section 4(a) of this
Agreement), retirement, separation from service and similar or correlative terms
mean a “separation from service” (as defined at Section 1.409A-1(h) of the
Treasury Regulations) from the Company and from all other corporations and
trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. A termination of employment for Good Reason or by the Company
Without Cause under this Agreement is intended to satisfy the meaning of
“involuntary separation from service” (as defined in Section 1.409A-1(n) of the
Treasury Regulations).
(b)    Section 409A Exemption. Without limiting the generality of the foregoing,
so much of the Executive’s Severance Benefits and Additional Severance Benefits
as does not exceed the “exempt amount” as hereinafter defined shall in no event
be paid later than by December 31 of the second calendar year following the
calendar year in which the

-7-

--------------------------------------------------------------------------------

 

involuntary separation from service occurs. For purposes of the immediately
preceding sentence, the Executive’s “exempt amount” means the lesser of (i) the
Executive’s total separation pay, if any, or (ii) the lesser of (A) two times
the applicable limit under Section 401(a)(17) of the Code for the year in which
the involuntary separation from service occurs, or (B) two times the Executive’s
annualized compensation determined under applicable Treasury Regulations by
reference to the Executive’s annual rate of pay for the calendar year preceding
the calendar year in which the separation from service occurs. For purposes of
the Treasury Regulations under Section 409A of the Code, each payment described
in this Section shall be treated as a separate payment. Any amounts that exceed
the exempt amount will be paid in accordance with the provisions of Section 6(c)
of this Agreement.
(c)    Specified Employee. If at the time of separation from service the
Executive is a specified employee as hereinafter defined, any and all amounts
payable in connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Code, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six months following such separation from service, shall instead be paid on the
date that follows the date of such separation from service by six (6) months and
one day. For purposes of the preceding sentence, the term “specified employee”
means an individual who is determined by the Company to be a specified employee
as defined in subsection (a)(2)(B)(i) of Section 409A of the Code. The Company
may, but need not, elect in writing, subject to the applicable limitations under
Section 409A of the Code, any of the special elective rules prescribed in
Section 1.409A-1(i) of the Treasury Regulations for purposes of determining
“specified employee” status. Any such written election shall be deemed part of
this Agreement.
(a)    409A Compliance. Notwithstanding any other provision hereunder, this
Agreement and all compensation payments hereunder are intended to comply with
the requirements of Section 409A of the Code, including the regulations, notices
and exemptive provisions thereunder, and shall be construed and administered
accordingly. In no event shall the Company have any liability relating to any
payment or benefit under this Agreement failing to comply with, or be exempt
from, the requirements of Section 409A of the Code.
7.    Effect of Termination.
(a)    Except as otherwise expressly provided in Sections 4(b)(iii) and 4(b)(iv)
above or as may be required by applicable law, the Executive’s participation in
all employee benefit plans of the Company will terminate, in accordance with the
terms of those plans, based on the Separation Date.

-8-

--------------------------------------------------------------------------------

 

(b)    Other than the Severance Benefits and the Additional Severance Benefits,
the Executive shall have no further rights to any other compensation or benefits
on or after the termination of employment.
(c)    Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable to
fully accomplish the purposes of other surviving provisions, including without
limitation the Executive’s obligations under Sections 8, 9, 10, and 11 hereof.
8.    Confidential Information.
(a)    Executive acknowledges that the Company and its Company Affiliates
continually develop trade secrets and Confidential Information (as defined in
Section 12 below), that the Executive may have in the past and may in the future
develop trade secrets and/or Confidential Information for the Company or its
Company Affiliates, and that the Executive may learn of trade secrets and
Confidential Information during the course of employment. Executive acknowledges
that the information obtained or created by him while employed by the Company or
any Company Affiliate concerning the business or affairs of the Company or any
Company Affiliate of the Company is the exclusive property of the Company or
such Company Affiliate. The Executive shall comply with the policies and
procedures of the Company and its Company Affiliates for protecting trade
secrets and Confidential Information. For purposes of this Agreement, the term
“Confidential Information” does not include information that Executive can
demonstrate (a) was in Executive’s possession prior to Executive’s initial
employment with the Company or any Company Affiliate, provided that such
information is not subject to another confidentiality agreement with, or other
obligation of confidentiality to, the Company or any other party, (b) is
generally known by the public and became generally known by the public other
than as a result of any act by the Executive, or (c) became available to
Executive on a non-confidential basis from a third party, provided that such
third party is not known by Executive to be bound by a confidentiality agreement
with, or other obligation of secrecy to, the Company or another party or is not
otherwise prohibited from providing such information to Executive by a
contractual, legal or fiduciary obligation. Executive agrees that Executive will
not disclose trade secrets or Confidential Information to any person (other than
employees of the Company or any of its Company Affiliates or any other person
expressly authorized by an appropriate officer of the Company to receive trade
secrets or Confidential Information). Executive shall not use for Executive’s
own account trade secrets or any Confidential Information, other than for a
legitimate business purpose for the Company or its Company Affiliates. The
Executive acknowledges and agrees that the Executive’s obligations under this
Agreement with respect to trade secrets shall remain in effect for as long as
such information shall remain a trade secret under applicable law, and that the
Executive’s obligations with regard to Confidential

-9-

--------------------------------------------------------------------------------

 

Information shall remain in effect while employed by the Company and for three
years after the Separation Date, regardless of the reason for termination of
employment.
(b)    Executive shall deliver to the Company on the Separation Date, or at any
other time the Company’s Board of Directors may request in writing, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof, including electronic copies), whether or
not containing trade secrets or Confidential Information or Work Product, which
Executive may then possess or have under Executive’s control.
9.    Work Product. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the Company’s or any of its Company
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Executive while employed with the Company (“Work Product”) belong to the Company
or such Company Affiliate. Executive hereby assigns and agrees to assign to the
Company (or as otherwise directed by the Company) the Executive’s full right,
title and interest in and to all Work Product. Executive will promptly disclose
such Work Product to the Company’s Board of Directors and perform all actions
reasonably requested by the Company’s Board of Directors (whether during or
after the Employment Period) to assign the Work Product to the Company and to
otherwise establish and confirm such ownership.
10.    Non-Competition, Non-Solicitation, Non-Disparagement, Compliance.
(a)    Executive acknowledges that in the course of Executive’s employment with
the Company or its Company Affiliates Executive has become and will become in
the future familiar with the trade secrets and other Confidential Information of
the Company and its Company Affiliates and that Executive’s services will be of
special, unique and extraordinary value to the Company. Therefore, Executive
agrees that, during Executive’s employment and for a period of 24 months
following the Separation Date, regardless of the basis or timing of termination
(the “Restricted Period”), Executive shall not, directly or indirectly, provide
services in a Restricted Capacity (as defined below) in the Restricted Territory
(as defined below) to any person or entity with respect to any product or
service of such person or entity which competes with any aspect of the Business
of the Company or any of its Company Affiliates with respect to which Executive
has had access to Confidential Information or customer goodwill as a result of
Executive’s employment or other association with the Company. Nothing herein
shall prohibit Executive from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation.

-10-

--------------------------------------------------------------------------------

 

(b)    For purposes of this Agreement,
(i)    the “Business of the Company or any of its Company Affiliates” shall
include the wholesale and retail sale (including, without limitation, electronic
commerce) of children’s apparel and related accessories;
(ii)    “Restricted Territory” means each state in the United States;
(iii)    “Restricted Capacity” means the provision of services to a competitor
of the Company which is the same or comparable to the services the Executive
provided to the Company or any of its Company Affiliates or in which the
Confidential Information, trade secrets or customer goodwill which the Executive
created or to which the Executive had access during the Executive’s employment
with the Company or any of its Company Affiliates would give that competitor an
unfair competitive advantage.
(c)    During the Restricted Period, Executive shall not, directly or indirectly
through another entity, (i) induce or attempt to induce any employee of the
Company or any of its Company Affiliates to leave the employ of such person,
(ii) solicit or encourage any independent contractor providing services to the
Company or any of its Company Affiliates to terminate or diminish its
relationship with them; or (iii) induce or attempt to induce any customer,
supplier, licensee or other person having a business relationship with the
Company or any of its Company Affiliates (the “Service Recipients”) to cease
doing business with the Company or such Company Affiliate or seek to persuade
any such Service Recipient to conduct with any other person or entity any
business or activity which is conducted or could be conducted with the Company;
provided, however, that the restrictions in clause (iii) shall apply (A) only
with respect to those Service Recipients who have been such at any time within
the immediately preceding two year period or whose business has been solicited
on behalf of the Company or any of its Company Affiliates within said two year
period, other than by form letter, blanket mailing or published advertisement,
and (B) only if the Executive had a business relationship with such Service
Recipient as a result of the Executive’s employment, or otherwise had access to
Confidential Information as a result of the Executive’s employment which would
assist in the solicitation of such Service Recipient; and provided further that
the restrictions in clauses (i) and (ii) shall apply only to employees and
independent contractors who have provided services to the Company or any of its
Company Affiliates within the two years preceding the Separation Date.
(d)    Notification. Until 45 days after the conclusion of the Restricted
Period, the Executive shall give notice to the Company of each new business
activity the Executive plans to undertake, at least fourteen days prior to
beginning such an activity. The Executive shall

-11-

--------------------------------------------------------------------------------

 

provide the Company with such pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with obligations under Sections 8, 9, 10 and 11
hereof.
(e)    Non-Disparagement. The Executive agrees that the Executive will not
disparage the Company or any of its Company Affiliates, or any of their
respective management, products or services and will not do or say anything that
could reasonably be expected to disrupt the good morale of the employees of the
Company or otherwise harm the business interests or reputation of the Company;
provided, however, that nothing in this Agreement shall preclude the Executive
from providing truthful testimony in any court or regulatory action or
proceeding or otherwise making good faith statements in connection with legal
investigations or other proceedings. The Executive understands and agrees that
this restriction shall continue to apply after the termination of the
Executive’s employment, howsoever caused.
(f)    Compliance. The Executive agrees at all times during the pendency of the
Executive’s employment to comply with all state and federal laws, and conduct
himself with the highest degree of fidelity to the Company, committing no acts
of theft, embezzlement, misappropriation, insider trading or other forms of
misconduct contrary to the interests of the Company.
11.    Enforcement of Covenants. The Executive acknowledges that the Executive
has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed upon him pursuant to Sections 8, 9,
10 and 11 hereof. The Executive agrees without reservation that each of the
restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information, trade secrets, and other
legitimate interests of the Company and its Company Affiliates; that each and
every one of those restraints is reasonable in respect to subject matter, length
of time and geographic area; and that these restraints, individually or in the
aggregate, will not prevent him from obtaining other suitable employment during
the period in which the Executive is bound by these restraints. The Executive
further agrees that the Executive will never assert, or permit to be asserted on
the Executive’s behalf, in any forum, any position contrary to the foregoing.
The Executive further acknowledges that, were the Executive to breach any of the
covenants contained in Sections 8, 9, 10 or 11 hereof, the damage to the Company
would be irreparable. The Executive therefore agrees that in the event of the
breach or a threatened breach by Executive of any of the provisions of Sections
8, 9, 10 or 11 hereof, the Company, in addition and supplementary to other
rights and remedies existing in its favor (including pursuant to Section 3(c)
hereof), may apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof (without posting a bond or other
security), and will additionally be entitled to an award of attorney’s fees
incurred in connection with securing any relief hereunder. The parties further

-12-

--------------------------------------------------------------------------------

 

agree that if, at the time of enforcement of Sections 8, 9, 10 or 11, a court
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. The Executive agrees that the Restricted Period shall be
tolled, and shall not run, during any period of time in which the Executive is
in violation of the terms thereof, in order that the Company and its Company
Affiliates shall have all of the agreed-upon temporal protection recited herein.
No breach of any provision of this Agreement by the Company, or any other
claimed breach of contract or violation of law, or change in the nature or scope
of the Executive’s employment relationship with the Company, shall operate to
extinguish the Executive’s obligation to comply with Sections 8, 9, 10 and 11
hereof.
12.    Definitions. As used in this Agreement, the following terms shall have
the meaning set forth below:
(a)    “Affiliate” means , with respect to any specified Person, any other
Person which, directly or indirectly, through one or more intermediaries
controls, or is controlled by, or is under common control with, such specified
Person (for the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise).
(b)    “Carter’s” means Carter’s, Inc., a Delaware corporation.
(c)    “Cause” means (a) conviction of Executive for a felony, or the entry by
Executive of a plea of guilty or nolo contendere to a felony, (b) a material
breach by Executive of Sections 8, 9, 10 or 11 of this Agreement, (c) the
commission of an act of fraud or other act involving dishonesty which such act
of dishonesty is materially injurious to the Company or any Company Affiliate,
(d) the willful and continued refusal by Executive to substantially perform
Executive’s duties for the Company or any of its Company Affiliates (other than
any such refusal resulting from Executive’s incapacity due to mental illness or
physical illness or injury) or gross negligence in the performance of such
duties, after a demand for substantial performance is delivered to Executive by
the Company’s Board of Directors, or (e) the willful engaging by Executive in
gross misconduct injurious to the Company or any of its Company Affiliates.
(d)    “Change of Control” means (i) any transaction or series of related
transactions in which any Person who is not a Company Affiliate, or any two or
more such Persons acting as a Group, and all Affiliates of such Person or
Persons, who prior to such time

-13-

--------------------------------------------------------------------------------

 

did not own shares of the Common Stock of Carter’s representing fifty percent
(50%) or more of the voting power at elections for the Board of Directors of
Carter’s, shall (A) acquire, whether by purchase, exchange, tender offer,
merger, consolidation, recapitalization or otherwise, or (B) otherwise be the
owner of (as a result of a redemption of shares of the Common Stock of Carter’s
or otherwise) shares of the Common Stock of Carter’s or its subsidiaries (or
shares in a successor corporation by merger, consolidation or otherwise) such
that following such transaction or transactions, such Person or Group and their
respective Affiliates beneficially own fifty percent (50%) or more of the voting
power at elections for the Board of Directors of Carter’s or the Company or any
successor corporation, or (ii) the sale or transfer of all or substantially all
the assets of either the Company or Carter’s.
(e)    “Common Stock” means the common stock of the Carter’s, Inc., a Delaware
corporation, par value $.01 per share.
(f)    “Company Affiliate” means Carter’s, Inc. and its subsidiaries.
(g)    “Confidential Information” means any and all information of the Company
and its Company Affiliates, other than trade secrets, that is not generally
known by others with whom they compete or do business, or with whom they plan to
compete or do business and any and all information, publicly known in whole or
in part or not, which, if disclosed by the Company or any of its Company
Affiliates would assist in competition against them. Confidential Information
includes without limitation such information relating to (i) the development,
research, testing, manufacturing, marketing and financial activities of the
Company and its Company Affiliates, (ii) the products and services offered by
the Company or any of its Company Affiliates, (iii) the costs, sources of
supply, financial performance and strategic plans of the Company and its Company
Affiliates, (iv) the identity and special needs of the customers of the Company
and its Company Affiliates and (v) the people and organizations with whom the
Company and its Company Affiliates have business relationships and the nature
and substance of those relationships. Confidential Information also includes
information that the Company or any of its Company Affiliates has received, or
may receive hereafter, belonging to others or which was received by the Company
or any of its Company Affiliates with any understanding, express or implied,
that it would not be disclosed.
(h)    “Good Reason” means, unless Executive shall have consented in writing
thereto, any of the following: (i) a material reduction in Executive’s title,
duties, or responsibilities, as compared to such title, duties, or
responsibilities on the Effective Date; (ii) a material change in the geographic
location at which the Executive must perform services (provided, that for the
avoidance of doubt, any change in location within the greater Atlanta
metropolitan area shall not be a material change); or (iii) any material breach
of this Agreement by the Company; provided, however, that Executive shall not
have the right to terminate

-14-

--------------------------------------------------------------------------------

 

Executive’s employment for “Good Reason” unless Executive shall have given
thirty (30) days prior written notice to the Board of Directors of the Company
within thirty (30) days following the first occurrence (for the Executive) of
such condition in which Executive sets forth in reasonable detail the
circumstances that Executive believes constitute “Good Reason” pursuant to the
preceding clauses (i) through (iii) and the Company shall not have remedied the
matter within said thirty (30) day period; it shall not constitute “Good Reason”
unless the Executive separates from service not later than ninety (90) days
following the end of the Company’s thirty (30) day cure period; and provided,
further, however that the fact that the Company does or does not so remedy said
matter shall not be deemed an admission by the Company that such circumstances
constitute “Good Reason.”
(i)    “Group” means any two or more Persons who, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, act
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring or holding securities of Carter’s or its Company Affiliates.
(j)    “Person” means any individual, partnership, corporation, association,
limited liability company, trust, joint venture, unincorporated organization or
entity, or any government, governmental department or agency or political
subdivision thereof.
13.    Withholding . Payments by the Company under this Agreement shall be
reduced by all taxes and other amounts which the Company is required to withhold
under applicable law.
14.    Miscellaneous.
(a)    This Agreement is not a contract of employment for a definite term and
does not otherwise restrict the Executive’s right, or that of the Company, to
terminate the Executive’s employment, with or without notice or Cause.
(b)    This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior communications,
agreements and understandings, written or oral, with respect thereto, including
but not limited to the Prior Agreement, the Severance Agreement and the Amended
Severance Agreement; provided, however, that this Agreement shall not supersede
or otherwise terminate any effective assignment the Executive has made of any
invention or other intellectual property to the Company or any of its Company
Affiliates on or before the date of execution of this Agreement; nor shall this
Agreement supersede or otherwise terminate any rights or remedies of the Company
or any of its Company Affiliates arising from the Executive’s obligations
pursuant to any agreement with respect to confidentiality, non-competition,
non-solicitation or the like in effect prior to the date of execution of this
Agreement or under applicable law, all of which assignments and rights shall
remain in full force and effect.

-15-

--------------------------------------------------------------------------------

 

(c)    No modification or amendment of this Agreement shall be valid unless in
writing and signed by the Executive and a duly authorized representative of the
Company. The headings and captions in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement. This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.
(d)    Neither the Company nor the Executive may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that in the event that
the Company shall hereafter affect a reorganization, consolidate with, or merge
into any entity or transfer all or substantially all of its properties or assets
to any entity, the Company may assign its rights and obligations under this
Agreement to such entity. This Agreement shall inure to the benefit of and be
binding upon the Executive and the Company, and each of their respective
successors, executors, administrators, heirs and permitted assigns.
15.    Choice of Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of the laws of any other jurisdiction. By executing this Agreement,
the parties hereby irrevocably submit to the jurisdiction of the state and
federal courts located in the Commonwealth of Massachusetts for the purpose of
any action or dispute between the parties to this Agreement arising in whole or
in part under or in connection with this Agreement or the subject matter of this
Agreement (other than an action brought to enforce a judgment by any such
court), hereby waive and agree not to assert any defense that venue in such
courts is improper, invalid or inconvenient (or any similar defense) and agree
not to commence any action or dispute arising in whole or in part under or in
connection with this Agreement in any court other than the above -named
Massachusetts courts.
[The remainder of this page has been left blank intentionally.]

-16-

--------------------------------------------------------------------------------

Exhibit 10.19

WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by the
Company, by a duly authorized representative, and by the Executive, as of the
Effective Date.


THE EXECUTIVE:
 
THE COMPANY:
By: /s/ Michael Casey
_____________________________
 
By: /s/ Jill Wilson
_____________________________
Michael D. Casey
 
Name: Jill Wilson
 
 
Title: Senior Vice President of Human Resources and Talent Development












-17-

--------------------------------------------------------------------------------


















